Exhibit 10.20


    








CNO DEFERRED COMPENSATION PLAN


(Amended and Restated Effective as of January 1, 2017)





























--------------------------------------------------------------------------------








TABLE OF CONTENTS
Page
ARTICLE 1
Definitions    1

ARTICLE 2
Selection, Enrollment, Eligibility    7

2.1
Selection by Committee    7

2.2
Enrollment and Eligibility Requirements; Commencement of Participation    7

ARTICLE 3
Deferral Commitments/Company Contribution Amounts/Supplemental Contribution
Amounts /Vesting/Crediting/Taxes    8

3.1
Minimum Deferrals    8

3.2
Maximum Deferral    8

3.3
Election to Defer; Effect of Election Form    9

3.4
Withholding and Crediting of Annual Deferral Amounts    10

3.5
Company Contribution Amount    11

3.6
Supplemental Contribution Amount    11

3.7
Crediting of Amounts after Benefit Distribution    11

3.8
Vesting    12

3.9
Crediting/Debiting of Account Balances    13

3.10
FICA and Other Taxes    15

ARTICLE 4
Scheduled Distribution; Unforeseeable Emergencies    16

4.1
Scheduled Distribution    16

4.2
Postponing Scheduled Distributions    17

4.3
Other Benefits Take Precedence Over Scheduled Distributions    17

4.4
Unforeseeable Emergencies    18

ARTICLE 5
Change In Control Benefit    18

5.1
Change in Control Benefit    18

5.2
Payment of Change in Control Benefit    19

ARTICLE 6
Retirement Benefit    19

6.1
Retirement Benefit    19

6.2
Payment of Retirement Benefit    19

ARTICLE 7
Termination Benefit    20

7.1
Termination Benefit    20

7.2
Payment of Termination Benefit    20

ARTICLE 8
Disability Benefit    20

8.1
Disability Benefit    20

8.2
Payment of Disability Benefit    20

ARTICLE 9
Death Benefit    21

9.1
Death Benefit    21

9.2
Payment of Death Benefit    21



-i-

--------------------------------------------------------------------------------





ARTICLE 10
Beneficiary Designation    21

10.1
Beneficiary    21

10.2
Beneficiary Designation; Change; Spousal Consent    21

10.3
Acknowledgement    21

10.4
No Beneficiary Designation    21

10.5
Doubt as to Beneficiary    22

10.6
Discharge of Obligations    22

ARTICLE 11
Leave of Absence    22

11.1
Paid Leave of Absence    22

11.2
Unpaid Leave of Absence    22

11.3
Leaves Resulting in Separation from Service    22

ARTICLE 12
Termination of Plan, Amendment or Modification    23

12.1
Termination of Plan    23

12.2
Amendment    23

12.3
Plan Agreement    24

12.4
Effect of Payment    24

ARTICLE 13
Administration    24

13.1
Committee Duties    24

13.2
Administration Upon Change In Control    24

13.3
Agents    24

13.4
Binding Effect of Decisions    24

13.5
Indemnity of Committee    25

13.6
Employer Information    25

ARTICLE 14
Other Benefits and Agreements    25

14.1
Coordination with Other Benefits    25

ARTICLE 15
Claims Procedures    25

15.1
Presentation of Claim    25

15.2
Notification of Decision    25

15.3
Review of a Denied Claim    26

15.4
Decision on Review    26

15.5
Legal Action    27

ARTICLE 16
Trust    27

16.1
Establishment of the Trust    27

16.2
Interrelationship of the Plan and the Trust    27

16.3
Distributions From the Trust    27

ARTICLE 17
Miscellaneous    28

17.1
Status of Plan    28

17.2
Unsecured General Creditor    28

17.3
Employer’s Liability    28

17.4
Nonassignability    28



-ii-

--------------------------------------------------------------------------------





17.5
Not a Contract of Employment    28

17.6
Furnishing Information    29

17.7
Terms    29

17.8
Captions    29

17.9
Governing Law    29

17.10
Notice    29

17.11
Successors    29

17.12
Spouse’s Interest    29

17.13
Validity    30

17.14
Incompetent    30

17.15
Court Order    30

17.16
Distribution in the Event of Income Inclusion Under 409A    30

17.17
Deduction Limitation on Benefit Payments    31

17.18
Insurance    31





-iii-

--------------------------------------------------------------------------------












CNO DEFERRED COMPENSATION PLAN




(Amended and Restated Effective as of January 1, 2017)




Purpose
The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of CNO Services, LLC,
an Indiana limited liability company, and its subsidiaries and affiliates, if
any, that sponsor this Plan. This Plan shall be unfunded for tax purposes and
for purposes of Title I of ERISA.


ARTICLE 1
Definitions


For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:
1.1
“Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of the Participant’s Annual Accounts.
The Account Balance shall be a bookkeeping entry only and shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to a Participant, or his or her designated Beneficiary, pursuant to this
Plan.



1.2
“Annual Account” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the following amount: (i) the sum of the
Participant’s Annual Deferral Amount, Company Contribution Amount and
Supplemental Contribution Amount for any one Plan Year, plus (ii) amounts
credited or debited to such Annual Account pursuant to this Plan, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Annual Account for such Plan Year. The Annual Account
shall be a bookkeeping entry only and shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to a Participant, or
his or her designated Beneficiary, pursuant to this Plan.



1.3
“Annual Deferral Amount” shall mean that portion of a Participant’s Base Salary,
Bonus, LTIP Amounts, Performance Shares and Restricted Stock Units that a
Participant defers in accordance with Article 3 for any one Plan Year, without
regard to whether such amounts are withheld and credited during such Plan Year.
In the event of a Participant’s Retirement, Disability, death or Termination of
Employment prior to the end of a Plan Year, such year’s Annual Deferral Amount
shall be the actual amount withheld prior to such event.



1.4
“Annual Installment Method” shall mean, for an Annual Account being paid, annual
installment payments over the number of years selected by the Participant in
accordance with this Plan,



-1-

--------------------------------------------------------------------------------





calculated as follows: (i) for the first annual installment, the vested portion
of the Annual Account being paid shall be calculated as of the close of business
on or as soon as practicable following the Participant’s Benefit Distribution
Date, and (ii) for remaining annual installments, the vested portion of that
Annual Account shall be calculated on every anniversary of such calculation
date, as applicable. Each annual installment shall be calculated by multiplying
the unpaid vested balance by a fraction, the numerator of which is one and the
denominator of which is the remaining number of annual payments due to the
Participant. By way of example, if the Participant elects a ten-year Annual
Installment Method as the form of Retirement Benefit for an Annual Account, the
first payment shall be 1/10 of the vested balance of such Annual Account,
calculated as described in this definition. The following year, the payment
shall be 1/9 of the vested balance of such Annual Account, calculated as
described in this definition.


1.5
“Award Agreement” an agreement containing the terms and restrictions relating to
a grant of Performance Shares or Restricted Stock Units.



1.6
“Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, performance shares, restricted stock, restricted stock units,
relocation expenses, incentive payments, non-monetary awards, director fees and
other fees, and automobile and other allowances paid by an Employer to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee’s gross income). Base Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or nonqualified plans of the Employer and
shall be calculated to include amounts not otherwise included in the
Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by the Employer; provided, however, that all such
amounts will be included in compensation only to the extent that had there been
no such plan, the amount would have been payable in cash to the Employee.



1.7
“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 10, that are entitled to receive benefits
under this Plan upon the death of a Participant.



1.8
“Beneficiary Designation Form” shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.



1.9
“Benefit Distribution Date” shall mean a date that triggers distribution of a
Participant’s vested benefits. The Benefit Distribution Date for a Participant
shall be the occurrence of any of the following:



(a)
If the Participant Retires, the Benefit Distribution Date for his or her vested
Account Balance shall be the last day of the six-month period immediately
following the date on



-2-

--------------------------------------------------------------------------------





which the Participant Retires; provided, however, in the event the Participant
changes the Retirement Benefit election for one or more Annual Accounts in
accordance with subsection 6.2(b), the Benefit Distribution Date for such Annual
Account(s) shall be postponed in accordance with such subsection 6.2(b);


(b)
If the Participant experiences a Termination of Employment, the Benefit
Distribution Date for his or her vested Account Balance shall be the last day of
the six-month period immediately following the date on which the Participant
experiences a Termination of Employment;



(c)
If the Participant dies prior to the complete distribution of his or her vested
Account Balance, the Participant’s Benefit Distribution Date shall be the date
on which the Committee is provided with proof that is satisfactory to the
Committee of the Participant’s death;



(d)
If the Participant becomes Disabled, the Participant’s Benefit Distribution Date
shall be the date on which the Participant becomes Disabled;



(e)
If (i) a Change in Control occurs prior to the Participant’s Termination of
Employment, Retirement, death or Disability, and (ii) the Participant has
elected to receive a Change in Control Benefit, as set forth in Section 5.1
below, the Participant’s Benefit Distribution Date shall be the date on which
the Company experiences a Change in Control, as determined by the Committee in
its sole discretion; or



(f)
A Scheduled Distribution.



1.10
“Bonus” shall mean any compensation, in addition to Base Salary, LTIP Amounts,
Performance Shares and Restricted Stock Units earned by a Participant for
services rendered during a Plan Year, under an Employer’s annual bonus, cash
incentive plan or other arrangement designated by the Committee, as further
specified on an Election Form.



1.11
“Change in Control” shall mean any “change in control event” as defined in
accordance with Code Section 409A and related Treasury guidance and Regulations.



1.12
“Change in Control Benefit” shall have the meaning set forth in Article 5.



1.13
“Claimant” shall have the meaning set forth in Section 15.1.



1.14
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.



1.15
“Committee” shall mean the committee described in Article 13.



1.16
“Company” shall mean CNO Services, LLC, an Indiana limited liability company,
and any successor to all or substantially all of the Company’s assets or
business.



-3-

--------------------------------------------------------------------------------







1.17
“Company Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.5.



1.18
“Death Benefit” shall mean the benefit set forth in Article 9.



1.19
“Disability” or “Disabled” shall mean that a Participant is (i) unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident or health plan covering employees of
the Participant’s Employer. For purposes of this Plan, a Participant shall be
deemed Disabled if determined to be totally disabled by the Social Security
Administration, or if determined to be disabled in accordance with the
applicable disability insurance program of such Participant’s Employer, provided
that the definition of “disability” applied under such disability insurance
program complies with the requirements in the preceding sentence.



1.20
“Disability Benefit” shall mean the benefit set forth in Article 8.



1.21
“Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.



1.22
“Employee” shall mean a person who is an employee of an Employer.



1.23
“Employer” or “Employers” shall mean the Company and/or any of its subsidiaries
or affiliates (now in existence or hereafter formed or acquired) that have been
selected by the Company to participate in the Plan and have adopted the Plan as
a sponsor.



1.24
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.



1.25
“401(k) Plan” shall mean, with respect to an Employer, a plan qualified under
Code Section 401(a) that contains a cash or deferral arrangement described in
Code Section 401(k), adopted by the Employer, as it may be amended from time to
time, or any successor thereto.



1.26
“LTIP Amounts” shall mean any portion of the cash compensation attributable to a
Plan Year that is earned by a Participant as an Employee under an Employer’s
long-term incentive plan or arrangement designated by the Committee.



1.27
“Measurement Funds” shall mean one or more funds selected by the Committee, in
its sole discretion, in which a Participant may elect for the purpose of
crediting or debiting additional amounts to his or her Account Balance.



-4-

--------------------------------------------------------------------------------







1.28
“Participant” shall mean any Employee (i) who is selected to participate in the
Plan and (ii) who has not been removed from participation by the Committee.



1.29
“Plan” shall mean the CNO Deferred Compensation Plan, which shall be evidenced
by this instrument and by each Plan Agreement, as they may be amended from time
to time.



1.30
“Performance Share” shall mean a notional unit representing one share of Stock
which may be earned as provided in an Award Agreement. The portion of any
Performance Share deferred shall, at the time the Performance Share would
otherwise vest under the terms of the Award Agreement, but for the election to
defer, be reflected on the books of the Company as an unfunded, unsecured
promise to deliver to the Participant either a specific number of actual shares
of Stock or the cash equivalent of the actual shares of Stock in the future.



1.31
“Plan Agreement” shall mean a written agreement, as may be amended from time to
time, which is entered into by and between an Employer and a Participant. Each
Plan Agreement executed by a Participant and the Participant’s Employer shall
provide for the entire benefit to which such Participant is entitled under the
Plan; should there be more than one Plan Agreement, the Plan Agreement bearing
the latest date of acceptance by the Employer shall supersede all previous Plan
Agreements in their entirety and shall govern such entitlement. The terms of any
Plan Agreement may be different for any Participant, and any Plan Agreement may
provide additional benefits not set forth in the Plan or limit the benefits
otherwise provided under the Plan; provided, however, that any such additional
benefits or benefit limitations must be agreed to by both the Employer and the
Participant. In the event no Plan Agreement is entered into by a Participant,
the Plan shall serve as the Plan Agreement for that Participant.



1.32
“Plan Year” shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.



1.33
“Restricted Stock Unit” shall mean a unit representing one share of Stock which
may become vested as described in an Award Agreement. The portion of any
Restricted Stock Unit deferred shall, at the time the Restricted Stock Unit
would otherwise vest under the terms of the Award Agreement, but for the
election to defer, be reflected on the books of the Company as an unfunded,
unsecured promise to deliver to the Participant a specific number of actual
shares of Stock or the cash equivalent of the actual shares of Stock in the
future.



1.34
“Retirement” or “Retires” shall mean the separation from service with all
Employers for any reason other than death or Disability, as determined in
accordance with Code Section 409A and related Treasury guidance and Regulations,
on or after the earlier of the attainment of (a) age 65 or (b) age 55 with ten
Years of Service.



1.35
“Retirement Benefit” shall mean the benefit set forth in Article 6.



-5-

--------------------------------------------------------------------------------







1.36
“Stock” shall mean the Company’s common stock, $0.01 par value per share, or any
other equity securities of the Company designated by the Committee.



1.37
“Stock Unit Fund” shall mean the Measurement Fund that tracks the performance of
Stock.



1.38
“Scheduled Distribution” shall mean the distribution set forth in Section 4.1.



1.39
“Supplemental Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.6.



1.40
“Terminate the Plan” or “Termination of the Plan” shall mean a determination by
an Employer’s board of directors, or similar governing body, that (i) all of its
Participants shall no longer be eligible to participate in the Plan, (ii) no new
deferral elections for such Participants shall be permitted, and (iii) such
Participants shall no longer be eligible to receive company contributions under
this Plan.



1.41
“Termination Benefit” shall mean the benefit set forth in Article 7.



1.42
“Termination of Employment” shall mean the separation from service with all
Employers, voluntarily or involuntarily, for any reason other than Retirement,
Disability or death, as determined in accordance with Code Section 409A and
related Treasury guidance and Regulations.



1.43
“Trust” shall mean one or more trusts established by the Company in accordance
with Article 16.



1.44
“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant or his or her Beneficiary resulting from (i) an illness or accident
of the Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or
the Participant’s or Beneficiary’s dependent (as defined in Code Section
152(a)), (ii) a loss of the Participant’s or Beneficiary’s property due to
casualty, or (iii) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant or the Participant’s Beneficiary, all as determined in the sole
discretion of the Committee.



1.45
“Years of Participation” shall mean the total number of full Plan Years a
Participant has been a Participant in the Plan prior to his or her Termination
of Employment (determined without regard to whether deferral elections have been
made by the Participant for any Plan Year). Any partial year shall not be
counted. Notwithstanding the previous sentence, a Participant’s first Plan Year
of participation and the First Plan Year of the Plan itself shall be treated as
a full Plan Year for purposes of this definition, even if it is only a partial
Plan Year of participation.



1.46
“Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of



-6-

--------------------------------------------------------------------------------





employment, commences on the Employee’s date of hiring and that, for any
subsequent year, commences on an anniversary of that hiring date. The Committee
shall make a determination as to whether any partial year of employment shall be
counted as a Year of Service.
ARTICLE 2
Selection, Enrollment, Eligibility
2.1
Selection by Committee. Participation in the Plan shall be limited to a select
group of management or highly compensated Employees, as determined by the
Committee in its sole discretion. From that group, the Committee shall select,
in its sole discretion, those individuals who may actually participate in this
Plan. A Participant may be removed as an active Participant by the Committee in
its sole discretion as of any date, so that the Participant will not be entitled
to make deferrals or receive benefit accruals under the Plan on or after that
date.



2.2
Enrollment and Eligibility Requirements; Commencement of Participation.

  
(a)
The Committee shall establish from time to time such enrollment requirements as
it determines, in its sole discretion, are necessary.



(b)
A selected Employee who becomes eligible to participate in this Plan must
complete, execute and return to the Committee a Plan Agreement, an Election
Form, and a Beneficiary Designation Form within 30 days after he or she first
becomes eligible to participate in the Plan, or within such other deadline as
may be established by the Committee, in its sole discretion, in order to
participate. A Participant shall not be permitted to defer under this Plan any
portion of his or her Base Salary, Bonus, LTIP Amounts, Performance Shares
and/or Restricted Stock Units that are paid with respect to services performed
prior to his or her participation commencement date, except to the extent
permissible under Code Section 409A and related Treasury guidance or
Regulations.



(c)
Each selected Employee who is eligible to participate in the Plan shall commence
participation on the date that the Committee determines, in its sole discretion,
that the Employee has met all enrollment requirements required by the Committee,
including returning all required documents to the Committee within the specified
time period. Notwithstanding the foregoing, the Committee shall process such
Participant’s deferral election as soon as administratively practicable after
such deferral election is submitted to and accepted by the Committee if such
election is timely made under Article 3.



-7-

--------------------------------------------------------------------------------







ARTICLE 3
Deferral and Contributions


3.1
Minimum Deferrals.



(a)
Annual Deferral Amount. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, Base Salary, Bonus and/or LTIP Amounts in the
following minimum amounts for each deferral elected:

Deferral
Minimum Amount
Base Salary, Bonus and/or LTIP Amounts
$3,000 aggregate
Performance Shares and/or Restricted Stock Units
10 percent of amount awarded under an Award Agreement

If the Committee determines, in its sole discretion, prior to the beginning of a
Plan Year that a Participant has made an election for less than the stated
minimum amounts, or if no election is made, the amount deferred shall be zero.
If the Committee determines, in its sole discretion, at any time after the
beginning of a Plan Year that a Participant has deferred less than the stated
minimum amounts for that Plan Year, any amount credited to the Participant’s
applicable Annual Account as the Annual Deferral Amount for that Plan Year shall
be distributed to the Participant within 60 days after that Plan Year.
(b)
Short Plan Year. Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, the minimum Annual Deferral
Amount shall be an amount equal to the minimum set forth above, multiplied by a
fraction, the numerator of which is the number of complete months remaining in
the Plan Year and the denominator of which is 12.

3.2
Maximum Deferral.



(a)
Annual Deferral Amount. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, Base Salary, Bonus, LTIP Amounts, Performance
Shares and Restricted Stock Units up to the following maximum percentages for
each deferral elected:

Deferral
Maximum Percentage
Base Salary
75%
LTIP Amounts
75%
Performance Shares
75%
Restricted Stock Units
75%
Bonus
100%



-8-

--------------------------------------------------------------------------------







(b)
Short Plan Year. Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, the maximum Annual Deferral
Amount shall be limited to the amount of compensation not yet earned by the
Participant as of the date the Participant submits an Election Form to the
Committee for acceptance, except to the extent permissible under Code Section
409A and related Treasury guidance or Regulations. For compensation that is
earned based upon a specified performance period, the Participant’s deferral
election will apply to the portion of such compensation that is equal to (i) the
total amount of compensation for the performance period, multiplied by (ii) a
fraction, the numerator of which is the number of days remaining in the service
period after the Participant’s deferral election is made, and the denominator of
which is the total number of days in the performance period.



3.3
Election to Defer; Effect of Election Form.



(a)
First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan on an Election Form. For these elections to be valid,
the Election Form must be completed and signed by the Participant, delivered to
and accepted by the Committee within 30 days of the Participant’s participation
commencement date. If the Participant is or has been a Participant in a deferred
compensation plan required to be aggregated with this Plan under Code Section
409A, the election must be filed in accordance with subsection 3.3(b), (c) or
(d) below.



(b)
Subsequent Plan Years. Except as otherwise permitted in this Article 3, for each
succeeding Plan Year, a Participant may elect to defer (i) Base Salary, Bonus,
LTIP Amounts, Performance Shares and/or Restricted Stock Units and make such
other elections as the Committee deems necessary or desirable under the Plan by
timely delivering a new Election Form to the Committee, in accordance with its
rules and procedures, by the December 31st preceding the Plan Year in which the
services giving rise to such compensation are performed, or before such other
deadline established by the Committee in accordance with the requirements of
Code Section 409A and related Treasury guidance or Regulations.



Any deferral election made in accordance with this subsection 3.3(b) shall be
irrevocable; provided, however, that if the Committee requires Participants to
make a deferral election for “performance-based compensation” or compensation
subject to a substantial risk of forfeiture by the deadline(s) described above,
it may, in its sole discretion, and in accordance with Code Section 409A and
related Treasury guidance or Regulations, permit a Participant to subsequently
change his or her deferral election for such compensation by submitting an
Election Form to the Committee no later than the


-9-

--------------------------------------------------------------------------------





deadline established by the Committee pursuant to subsection 3.3(c) or 3.3(d),
as applicable.


(c)
Performance-Based Compensation. Notwithstanding the foregoing, the Committee
may, in its sole discretion, determine that an irrevocable deferral election
pertaining to Performance Shares and any other “performance-based compensation”
based on services performed over a period of at least 12 months may be made by
timely delivering an Election Form to the Committee, in accordance with its
rules and procedures, no later than six months before the end of the performance
service period. “Performance-based compensation” shall be compensation, the
payment or amount of which is contingent on pre-established organizational or
individual performance criteria, which satisfies the requirements of Code
Section 409A and related Treasury guidance or Regulations. In order to be
eligible to make a deferral election for “performance-based compensation,” a
Participant must perform services continuously from a date no later than the
date upon which the performance criteria for such compensation are established
through the date upon which the Participant makes a deferral election for such
compensation. In no event shall an election to defer “performance-based
compensation” be permitted after such compensation has become both substantially
certain to be paid and readily ascertainable.



(d)
Compensation Subject to Risk of Forfeiture. Notwithstanding the foregoing, with
respect to a Restricted Stock Unit or any compensation (i) to which a
Participant has a legally binding right to payment in a subsequent year, and
(ii) that is subject to a forfeiture condition requiring the Participant’s
continued services for a period of at least 12 months from the date the
Participant obtains the legally binding right, the Committee may, in its sole
discretion, determine that an irrevocable deferral election for such
compensation may be made by timely delivering an Election Form to the Committee
in accordance with its rules and procedures, no later than the 30th day after
the Participant obtains the legally binding right to the compensation, provided
that the election is made at least 12 months in advance of the earliest date at
which the forfeiture condition could lapse.



3.4
Withholding and Crediting of Annual Deferral Amounts. For each Plan Year, the
Base Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Salary payroll in equal amounts, as adjusted from time
to time for increases and decreases in Base Salary. That portion of the Annual
Deferral Amount attributable to Bonuses, LTIP Amounts, Performance Shares and
Restricted Stock Units shall be withheld at the time the Bonuses, LTIP Amounts,
Performance Shares and/or the Restricted Stock Units are or otherwise would be
paid to the Participant, whether or not this occurs during the Plan Year itself.
Annual Deferral Amounts shall be credited to the Participant’s Annual Account
for such Plan Year at the time such amounts would otherwise have been paid to
the Participant. For example, the deferred portion of a Bonus attributable to
Plan Year One that would have been paid in Plan Year Two



-10-

--------------------------------------------------------------------------------





will be credited to the Annual Account for Plan Year One, but will not be
credited to the account until Plan Year Two.


3.5
Company Contribution Amount.



(a)
For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Annual Account in accordance with employment or other agreements
entered into between the Participant and the Employer, which amounts shall be
part of the Participant’s Company Contribution Amount for that Plan Year. Such
amounts shall be credited to the Participant’s Annual Account for the applicable
Plan Year on the date or dates prescribed by such agreements.



(b)
For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Annual Account
under this Plan, which amount shall be part of the Participant’s Company
Contribution Amount for that Plan Year. The amount so credited to a Participant
may be smaller or larger than the amount credited to any other Participant, and
the amount credited to any Participant for a Plan Year may be zero, even though
one or more other Participants receive a Company Contribution Amount for that
Plan Year. The Company Contribution Amount described in this subsection 3.5(b),
if any, shall be credited to the Participant’s Annual Account for the applicable
Plan Year on a date or dates to be determined by the Committee, in its sole
discretion.



3.6
Supplemental Contribution Amount. For each Plan Year, an Employer, in its sole
discretion, may, but is not required to, credit any amount it desires to a
Participant’s Annual Account under this Plan, which amount shall be the
Participant’s Supplemental Contribution Amount for that Plan Year. The amount so
credited to a Participant may be smaller or larger than the amount credited to
any other Participant, and the amount credited to any Participant for a Plan
Year may be zero, even though one or more other Participants receive a
Supplemental Contribution Amount for that Plan Year. Furthermore, in no event
shall the crediting of a Supplemental Contribution Amount to a Participant in
any Plan Year be interpreted to mean that such Participant shall receive a
Supplemental Contribution Amount in any other Plan Year. The Supplemental
Contribution Amount described in this Section 3.6, if any, shall be credited to
the Participant’s Annual Account for the applicable Plan Year on a date or dates
to be determined by the Committee, in its sole discretion.



3.7
Crediting of Amounts after Benefit Distribution. Notwithstanding any provision
in this Plan to the contrary, should the complete distribution of a
Participant’s vested Account Balance occur prior to the date on which any
portion of (i) the Annual Deferral Amount that a Participant has elected to
defer in accordance with Section 3.3, (ii) the Company Contribution Amount, or
(iii) the Supplemental Contribution Amount, would otherwise be credited to the
Participant’s Account Balance, such amounts shall not be credited to the
Participant’s Account Balance, but



-11-

--------------------------------------------------------------------------------





shall be paid to the Participant in accordance with the applicable payment terms
for the underlying compensation, as determined by the Committee, in its sole
discretion.


3.8
Vesting.



(a)
A Participant shall at all times be 100 percent vested in the portion of his or
her Account Balance attributable to deferrals of Base Salary, Bonus, LTIP
Amounts, Performance Shares and Restricted Stock Units (to the extent a
Participant becomes vested under an Award Agreement) plus amounts credited or
debited on such amounts (pursuant to Section 3.9).



(b)
A Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Contribution Amounts, plus amounts credited or
debited on such amounts (pursuant to Section 3.9), in accordance with the
vesting schedule(s) set forth in the employment agreement in effect between the
Participant and his or her Employer at the time of the Participant’s Benefit
Distribution Date. If not addressed in such employment agreement, a Participant
shall vest in the portion of his or her Account Balance attributable to any
Company Contribution Amounts, plus amounts credited or debited on such amounts
(pursuant to Section 3.9), in accordance with the vesting schedule declared by
the Committee, in its sole discretion.



(c)
A Participant shall be vested in the portion of his or her Account Balance
attributable to any Supplemental Contribution Amounts, plus amounts credited or
debited on such amounts (pursuant to Section 3.9), in accordance with the
vesting schedule(s) set forth the employment agreement in effect between the
Participant and his or her Employer at the time of the Participant’s Benefit
Distribution Date. If not addressed in such employment agreement, a Participant
shall vest in the portion of his or her Account Balance attributable to any
Supplemental Contribution Amounts, plus amounts credited or debited on such
amounts (pursuant to Section 3.9), on the basis of the Participant’s Years of
Participation, in accordance with the following schedule:



Years of Participation
Vested Percentage
Less than 5 years
0%
5 years or more
100%



(d)
Notwithstanding anything to the contrary contained in this Section 3.8, in the
event of a Change in Control, or upon a Participant’s Retirement, death while
employed by an Employer, or Disability, any amounts that are not vested in
accordance with Sections 3.8(b) or 3.8(c) above, shall immediately become 100%
vested (if not already vested in accordance with the above vesting schedules).



-12-

--------------------------------------------------------------------------------







(e)
Notwithstanding subsection 3.8(d) above, the vesting schedules described in
subsections 3.8(b) and 3.8(c) shall not be accelerated upon a Change in Control
to the extent that the Committee determines that such acceleration would cause
the deduction limitations of Code Section 280G to become effective. In the event
of such a determination, the Participant may request independent verification of
the Committee’s calculations with respect to the application of Code Section
280G. In such case, the Committee must provide to the Participant within 90 days
of such a request an opinion from a nationally recognized accounting firm
selected by the Participant (the “Accounting Firm”). The opinion shall state the
Accounting Firm’s opinion that any limitation in the vested percentage hereunder
is necessary to avoid the limits of Code Section 280G and contain supporting
calculations. The cost of such opinion shall be paid for by the Company.



(f)
Subsection 3.8(e) shall not prevent the acceleration of the vesting schedules
described in subsections 3.8(b) and 3.8(c) if such Participant is entitled to a
“gross-up” payment, to eliminate the effect of the Code Section 4999 excise tax,
pursuant to his or her employment agreement or other agreement entered into
between such Participant and the Employer.



3.9
Crediting/Debiting of Account Balances. In accordance with, and subject to, the
rules and procedures that are established from time to time by the Committee, in
its sole discretion, amounts shall be credited or debited to a Participant’s
Account Balance in accordance with the following rules:



(a)
Election of Measurement Funds. A Participant, in connection with his or her
initial deferral election in accordance with subsection 3.3(a) above, shall
elect, on the Election Form, one or more Measurement Fund(s) to be used to
determine the amounts to be credited or debited to his or her Account Balance.
If a Participant does not elect any of the Measurement Funds as described in the
previous sentence, the Participant’s Account Balance shall automatically be
allocated into the lowest-risk Measurement Fund, as determined by the Committee,
in its sole discretion. The Participant may (but is not required to) elect, by
submitting an Election Form to the Committee that is accepted by the Committee,
to add or delete one or more Measurement Fund(s) to be used to determine the
amounts to be credited or debited to his or her Account Balance, or to change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund. If an election is made in accordance with the previous
sentence, it shall apply as of the first business day deemed reasonably
practicable by the Committee, in its sole discretion, and shall continue
thereafter for each subsequent day in which the Participant participates in the
Plan, unless changed in accordance with the previous sentence. Notwithstanding
the foregoing, the Committee, in its sole discretion, may impose limitations on
the frequency with which one or more of the Measurement Funds elected in
accordance with this subsection 3.9(a) may be



-13-

--------------------------------------------------------------------------------





added or deleted by such Participant; furthermore, the Committee, in its sole
discretion, may impose limitations on the frequency with which the Participant
may change the portion of his or her Account Balance allocated to each
previously or newly elected Measurement Fund. The Committee may, in its sole
discretion, discontinue, substitute or add a Measurement Fund. Each such action
will take effect 30 days after the day on which the Committee gives Participants
advance written notice of such change.


(b)
Stock Unit Fund for Deferrals of Performance Shares and Restricted Stock Units.



(1)
Participant’s Performance Shares and Restricted Stock Unit deferrals will be
automatically and irrevocably allocated to a Measurement Fund that tracks the
performance of Stock. Participants may not select any other Measurement Fund to
be used to determine the amounts to be credited or debited to their Performance
Shares and/or Restricted Stock Unit deferrals. Furthermore, no other portion of
the Participant’s Account can be either initially allocated or reallocated to
the Stock Unit Fund. Amounts allocated to the Stock Unit Fund may be
distributable in actual shares of Stock or cash, as determined by the Committee
in its sole discretion.

(2)
Participant shall not be entitled to any adjustment of his or her Account or any
other benefit in the event of the declaration of any stock dividends, cash
dividends or other non-cash dividends that would have been payable on the Stock
credited to the Stock Unit Fund.

(3)
The number of shares of Stock credited to the Participant’s Account may be
adjusted by the Committee, in its sole discretion, to prevent dilution or
enlargement of Participants’ rights with respect to the portion of his or her
Account allocated to the Company Stock Unit Fund in the event of any
reorganization, reclassification, stock split, or other unusual corporate
transaction or event which affects the value of the Stock, provided that any
such adjustment shall be made taking into account any crediting of shares of
Stock to the Participant under this Section.

For purposes of this subsection 3.9(b), the fair market value of the Stock shall
be, in the event the Stock is traded on a recognized securities exchange, an
amount equal to the closing price of the Stock on such exchange on the date set
for valuation or, if no sales of Stock were made on said exchange on that date,
the closing price of the Stock on the next preceding day on which sales were
made on such exchange; or, if the Stock is not so traded, the value determined,
in its sole discretion, by the Committee in compliance with Code Section 409A.
(c)
Proportionate Allocation. In making any election described in subsection 3.9(a),
the Participant shall specify on the Election Form, in increments of one
percent, the



-14-

--------------------------------------------------------------------------------





percentage of his or her Account Balance or Measurement Fund, as applicable, to
be allocated/reallocated.


(d)
Crediting or Debiting Method. The performance of each Measurement Fund (either
positive or negative) will be determined on a daily basis based on the manner in
which such Participant’s Account Balance has been hypothetically allocated among
the Measurement Funds by the Participant.



(e)
No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
investments on which the Measurement Funds are based, no Participant shall have
any rights in or to such investments themselves unless otherwise set forth in an
Award Agreement. Without limiting the foregoing, a Participant’s Account Balance
shall at all times be a bookkeeping entry only and shall not represent any
investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.



3.10
FICA and Other Taxes.



(a)
Annual Deferral Amounts. For each Plan Year in which an Annual Deferral Amount
is being withheld from a Participant, the Participant’s Employer shall withhold
from that portion of the Participant’s Base Salary, Bonus, LTIP Amounts,
Performance Shares and Restricted Stock Units that is not being deferred, in a
manner determined by the Employer, the Participant’s share of FICA and other
employment taxes on such Annual Deferral Amount. If necessary, the Committee may
reduce the Annual Deferral Amount in order to comply with this Section 3.10.



(b)
Company Contribution and Supplemental Contribution Amounts. When a Participant
becomes vested in a portion of his or her Account Balance attributable to any
Company Contribution Amounts and/or Supplemental Contribution Amounts, the
Participant’s Employer shall withhold from that portion of the Participant’s
Base Salary, Bonus and/or LTIP Amounts that is not deferred, in a manner
determined by the Employer, the Participant’s share of FICA and other employment
taxes on such amounts. If necessary, the Committee may reduce the vested portion
of the Participant’s Company Contribution Amount or Supplemental Contribution
Amount, as applicable, in order to comply with this Section 3.10.



-15-

--------------------------------------------------------------------------------







(c)
Distributions. Except as provided below, the Participant’s Employer, or the
trustee of the Trust, shall withhold from any payments made to a Participant
under this Plan all federal, state and local income, employment and other taxes
required to be withheld by the Employer, or the trustee of the Trust, in
connection with such payments, in amounts and in a manner to be determined in
the sole discretion of the Employer and the trustee of the Trust.



ARTICLE 4
Scheduled Distribution; Unforeseeable Emergencies


4.1
Scheduled Distribution. In connection with each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect to receive a scheduled
distribution (a “Scheduled Distribution”) of all or a portion of such Annual
Deferral Amount. In addition, a Participant may elect to receive a Scheduled
Distribution of any Company Contribution Amount or Supplemental Contribution
Amount or both (as permitted by the Committee in its sole discretion), provided
that the election is delivered to the Committee either (i) within 30 days of the
Participant’s commencement date and accepted by the Committee, or (ii) by the
December 31st preceding the Plan Year in which the Company Contribution Amount
or Supplemental Contribution Amount or both are deposited in the Participant’s
Annual Account, or before such other deadline established by the Committee in
accordance with the requirements of Code Section 409A and related Treasury
guidance or Regulations.



Scheduled Distributions shall be paid (i) in the form of a lump sum payment, or
(ii) solely with respect to any Annual Deferral Amount, Company Contribution
Amount or Supplemental Contribution Amount contributed to the Plan on and after
June 1, 2016, pursuant to either a lump sum or an Annual Installment Method of
up to five years, or in any combination of the two, in an amount equal to the
portion of the Annual Deferral Amount, Company Contribution Amount or
Supplemental Contribution Amount the Participant elected to have distributed as
a Scheduled Distribution, plus amounts credited or debited in the manner
provided in Section 3.9 above on that amount, calculated as of the close of
business on or as soon as reasonably practicable following the date on which the
Scheduled Distribution becomes payable. Notwithstanding the foregoing, the above
provisions shall not apply to existing deferral elections in place on January 1,
2016 and shall only apply in 2016 for those individuals who became participants
on or after June 1, 2016.


Subject to the other terms and conditions of this Plan, each Scheduled
Distribution shall be paid out (or commence) during the 60-day period commencing
immediately after the first day of the Plan Year designated by the Participant
(the “Scheduled Distribution Date”) and, if a Participant so elects, any
installment payments shall continue in accordance with the Participant’s
election and will be payable no later than 60 days following each anniversary of
the Scheduled Distribution Date. The Plan Year designated by the Participant
must be at least three Plan Years after the end of the Plan Year to which the
Participant’s deferral election described in Section


-16-

--------------------------------------------------------------------------------





3.3 relates, unless otherwise provided on an Election Form approved by the
Committee in its sole discretion. By way of example, if a Scheduled Distribution
is elected for Annual Deferral Amounts, Company Contribution Amounts and/or
Supplemental Contribution Amounts that are earned in the Plan Year commencing
January 1, 2016, the earliest Scheduled Distribution Date that may be designated
by a Participant would be January 1, 2020, and the Scheduled Distribution would
become payable in the form selected by the Participant beginning the 60-day
period commencing immediately after such Scheduled Distribution Date.
4.2
Postponing Scheduled Distributions. A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out during a 60-day period commencing immediately after an allowable alternative
distribution date designated by the Participant in accordance with this Section
4.2. In order to make this election, the Participant must submit a new Scheduled
Distribution Election Form to the Committee in accordance with the following
criteria:



(a)
Such Scheduled Distribution Election Form must be submitted to and accepted by
the Committee in its sole discretion at least 12 months prior to the
Participant’s previously designated Scheduled Distribution Date;



(b)
The new Scheduled Distribution Date selected by the Participant must be the
first day of a Plan Year, and must be at least five years after the previously
designated Scheduled Distribution Date; and



(c)
The election of the new Scheduled Distribution Date shall have no effect until
at least 12 months after the date on which the election is made.



4.3
Other Benefits Take Precedence Over Scheduled Distributions.

  
(a)
Should a Benefit Distribution Date occur that triggers a benefit under Articles
5, 6, 7, 8 or 9, any amounts contributed to a Participant’s Annual Account
before June 1, 2016, that are subject to a Scheduled Distribution election under
Section 4.1, shall not be paid in accordance with Section 4.1 but shall be paid
in accordance with the other applicable Article.



(b)
Should a Benefit Distribution Date occur that triggers a benefit under Articles
5, 8 or 9, any amounts contributed to a Participant’s Annual Account on and
after June 1, 2016, that are subject to a Scheduled Distribution election under
Section 4.1, shall not be paid in accordance with Section 4.1 but shall be paid
in accordance with the other applicable Article.



(c)
Notwithstanding the foregoing, the Committee shall interpret this Section 4.3 in
a manner that is consistent with Code Section 409A and related Treasury guidance
and Regulations.



-17-

--------------------------------------------------------------------------------







4.4
Unforeseeable Emergencies.

 
(a)
If the Participant experiences an Unforeseeable Emergency, the Participant may
petition the Committee to receive a partial or full payout from the Plan
(excluding deferred Performance Shares and/or Restricted Stock Units), subject
to the provisions set forth below.



(b)
The payout, if any, from the Plan shall not exceed the lesser of (i) the
Participant’s vested Account Balance (excluding deferred Performance Shares
and/or Restricted Stock Units), calculated as of the close of business on or
around the date on which the amount becomes payable, as determined by the
Committee in its sole discretion, or (ii) the amount necessary to satisfy the
Unforeseeable Emergency, plus amounts necessary to pay Federal, state, or local
income taxes or penalties reasonably anticipated as a result of the
distribution. Notwithstanding the foregoing, a Participant may not receive a
payout from the Plan to the extent that the Unforeseeable Emergency is or may be
relieved (A) through reimbursement or compensation by insurance or otherwise,
(B) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship, or (C) by
cessation of deferrals under this Plan.



(c)
If the Committee, in its sole discretion, approves a Participant’s petition for
payout from the Plan, the Participant shall receive a payout from the Plan
within 60 days of the date of such approval, and the Participant’s deferrals
under the Plan shall be terminated as of the date of such approval.



(d)
In addition, a Participant’s deferral elections under this Plan (other than
elections to defer Performance Shares and Restricted Stock Units) shall be
terminated to the extent the Committee determines, in its sole discretion, that
termination of such Participant’s deferral elections is required pursuant to
Treas. Reg. §1.401(k)-1(d)(3) for the Participant to obtain a hardship
distribution from an Employer’s 401(k) Plan. If the Committee determines, in its
sole discretion, that a termination of the Participant’s deferrals is required
in accordance with the preceding sentence, the Participant’s deferrals shall be
terminated as soon as administratively practicable following the date on which
such determination is made.



(e)
Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to payout and/or termination of deferrals under this Section 4.4 in a
manner that is consistent with Code Section 409A and related Treasury guidance
and Regulations.



ARTICLE 5
Change in Control Benefit
5.1
Change in Control Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall irrevocably elect on an
Election Form whether to (i) receive a



-18-

--------------------------------------------------------------------------------





Change in Control Benefit upon the occurrence of a Change in Control, which
shall be equal to the Participant’s vested Account Balance, calculated as of the
close of business on or as soon as reasonably practicable following the
Participant’s Benefit Distribution Date, or (ii) to have his or her Account
Balance remain in the Plan upon the occurrence of a Change in Control and to
have his or her Account Balance remain subject to the terms and conditions of
the Plan. If a Participant does not make any election with respect to the
payment of the Change in Control Benefit, then such Participant’s Account
Balance shall remain in the Plan upon a Change in Control and shall be subject
to the terms and conditions of the Plan.


5.2
Payment of Change in Control Benefit. The Change in Control Benefit, if any,
shall be paid to the Participant in a lump sum no later than 60 days after the
Participant’s Benefit Distribution Date. Notwithstanding the foregoing, the
Committee shall interpret all provisions in this Plan relating to a Change in
Control Benefit in a manner that is consistent with Code Section 409A and
related Treasury guidance and Regulations.



ARTICLE 6
Retirement Benefit


6.1
Retirement Benefit. A Participant who Retires shall receive, as a Retirement
Benefit, his or her vested Account Balance, calculated as of the close of
business on or as soon as reasonably practicable following the Participant’s
Benefit Distribution Date.



6.2
Payment of Retirement Benefit.



(a)
The Participant shall elect the form in which his or her Annual Accounts will be
paid by filing an Election Form with the Committee. The Participant may elect to
receive each Annual Account in the form of a lump sum or pursuant to an Annual
Installment Method of up to ten years. If a Participant does not make any
election with respect to the payment of an Annual Account by the required
deferral election date for deferrals credited to that Annual Account, then the
Participant shall be deemed to have elected to receive such Annual Account as a
lump sum.

 
(b)
A Participant may change the form of payment for an Annual Account by submitting
an Election Form to the Committee in accordance with the following criteria:



(i)
The election to modify the form of payment for such Annual Account shall have no
effect until at least 12 months after the date on which the election is made;
and



(ii)
The first payment related to such Annual Account shall be delayed at least five
years from the originally scheduled Benefit Distribution Date for such Annual
Account, as described in subsection 1.9(a).



-19-

--------------------------------------------------------------------------------







For purposes of applying the requirements above, the right to receive an Annual
Account in installment payments shall be treated as the entitlement to a single
payment. The Committee shall interpret all provisions relating to an election
described in this Section 6.2 in a manner that is consistent with Code Section
409A and related Treasury guidance or Regulations.
The Election Form most recently accepted by the Committee that has become
effective shall govern the payout of the applicable Annual Account.
(c)
The lump sum payment shall be made, or installment payments shall commence, no
later than 60 days after the Benefit Distribution Date. Except as provided
below, remaining installments, if any, shall continue in accordance with the
Participant’s election for each Annual Account and shall be paid no later than
60 days after each anniversary of the Benefit Distribution Date.

 
(d)
If the Participant dies prior to the payment of all of the installments payable
under this Article 6, no further installment payments shall be made. Instead,
the remaining vested Account Balance shall be paid in a lump sum as provided in
Article 9.



ARTICLE 7
Termination Benefit


7.1
Termination Benefit. A Participant who experiences a Termination of Employment
shall receive, as a Termination Benefit, his or her vested Account Balance,
calculated as of the close of business on or as soon as reasonably practicable
following the Participant’s Benefit Distribution Date.



7.2
Payment of Termination Benefit. The Termination Benefit shall be paid to the
Participant in a lump sum payment no later than 60 days after the Participant’s
Benefit Distribution Date.

  
ARTICLE 8
Disability Benefit


8.1
Disability Benefit. Upon a Participant’s Disability, the Participant shall
receive a Disability Benefit, which shall be equal to the Participant’s vested
Account Balance, calculated as of the close of business on or as soon as
reasonably practicable following the Participant’s Benefit Distribution Date.



8.2
Payment of Disability Benefit. The Disability Benefit shall be paid to the
Participant in a lump sum payment no later than 60 days after the Participant’s
Benefit Distribution Date.



-20-

--------------------------------------------------------------------------------







ARTICLE 9
Death Benefit


9.1
Death Benefit. The Participant’s Beneficiary shall receive a Death Benefit upon
the Participant’s death, which will be equal to the Participant’s vested Account
Balance, calculated as of the close of business on or as soon as reasonably
practicable following the Participant’s Benefit Distribution Date, as determined
in accordance with subsection 1.9(c).



9.2
Payment of Death Benefit. The Death Benefit shall be paid to the Participant’s
Beneficiary in a lump sum payment no later than 60 days after the Participant’s
Benefit Distribution Date.



ARTICLE 10
Beneficiary Designation


10.1
Beneficiary. Each Participant shall have the right, at any time, to designate
his or her Beneficiary (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.



10.2
Beneficiary Designation; Change; Spousal Consent. A Participant shall designate
his or her Beneficiary by completing and signing the Beneficiary Designation
Form, and returning it to the Committee or its designated agent. A Participant
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.



10.3
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Committee or its
designated agent.



10.4
No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 10.1, 10.2 and 10.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.



-21-

--------------------------------------------------------------------------------







10.5
Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.



10.6
Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.



ARTICLE 11
Leave of Absence


11.1
Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a separation from service, as
determined by the Committee in accordance with Code Section 409A and related
Treasury guidance and Regulations, (i) the Participant shall continue to be
considered eligible for the benefits provided in Articles 4, 5, 6, 7, 8 or 9 in
accordance with the provisions of those Articles, and (ii) the Annual Deferral
Amount shall continue to be withheld during such paid leave of absence in
accordance with Section 3.3.



11.2
Unpaid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take an unpaid leave of absence from the employment of the Employer
for any reason, and such leave of absence does not constitute a separation from
service, as determined by the Committee in accordance with Code Section 409A and
related Treasury guidance and Regulations, such Participant shall continue to be
eligible for the benefits provided in Articles 4, 5, 6, 7, 8 or 9 in accordance
with the provisions of those Articles. However, the Participant shall be excused
from fulfilling his or her Annual Deferral Amount commitment that would
otherwise have been withheld during the remainder of the Plan Year in which the
unpaid leave of absence is taken. During the unpaid leave of absence, the
Participant shall not be allowed to make any additional deferral elections.
However, if the Participant returns to employment, the Participant may elect to
defer an Annual Deferral Amount for the Plan Year following his or her return to
employment and for every Plan Year thereafter while a Participant in the Plan,
provided such deferral elections are otherwise allowed and an Election Form is
delivered to and accepted by the Committee for each such election in accordance
with Section 3.3 above.



11.3
Leaves Resulting in Separation from Service. In the event that a Participant’s
leave of absence from his or her Employer constitutes a separation from service,
as determined by the Committee in accordance with Code Section 409A and related
Treasury guidance and Regulations, the Participant’s vested Account Balance
shall be distributed to the Participant in accordance with Article 6 or 7 of
this Plan, as applicable.



-22-

--------------------------------------------------------------------------------







ARTICLE 12
Termination of Plan, Amendment or Modification


12.1
Termination of Plan. Although each Employer anticipates that it will continue
the Plan for an indefinite period of time, there is no guarantee that any
Employer will continue the Plan or will not Terminate the Plan at any time in
the future. Accordingly, each Employer reserves the right to Terminate the Plan.
In the event of a Termination of the Plan, the Measurement Funds available to
Participants following the Termination of the Plan shall be comparable in number
and type to those Measurement Funds available to Participants in the Plan Year
preceding the Plan Year in which the Termination of the Plan is effective.
Following a Termination of the Plan, Participant Account Balances shall remain
in the Plan until the Participant becomes eligible for the benefits provided in
Articles 4, 5, 6, 7, 8 or 9 in accordance with the provisions of those Articles.
The Termination of the Plan shall not adversely affect any Participant or
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination. Notwithstanding the foregoing, to the extent
permissible under Code Section 409A and related Treasury guidance or
Regulations, during the 30 days preceding or within 12 months following a Change
in Control, an Employer shall be permitted to (i) Terminate the Plan by action
of its board of directors, or similar governing body, and (ii) distribute the
vested Account Balances to Participants in a lump sum no later than 12 months
after the Change in Control, provided that all other substantially similar
arrangements sponsored by such Employer are also terminated and all balances in
such arrangements are distributed within 12 months of the termination of such
arrangements.



12.2
Amendment.



(a)
Any Employer may, at any time, amend or modify the Plan in whole or in part with
respect to that Employer. Notwithstanding the foregoing, (i) no amendment or
modification shall be effective to decrease the value of a Participant’s vested
Account Balance in existence at the time the amendment or modification is made,
and (ii) no amendment or modification of this Section 12.2 or Section 13.2 of
the Plan shall be effective.



(b)
Notwithstanding any provision of the Plan to the contrary, in the event that the
Company determines that any provision of the Plan may cause amounts deferred
under the Plan to become immediately taxable to any Participant under Code
Section 409A and related Treasury guidance or Regulations, the Company may (i)
adopt such amendments to the Plan and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
determines necessary or appropriate to preserve the intended tax treatment of
the Plan benefits provided by the Plan and/or (ii) take such other actions as
the Company determines necessary or appropriate to comply with the requirements
of Code Section 409A and related Treasury guidance or Regulations.



-23-

--------------------------------------------------------------------------------







12.3
Plan Agreement. Despite the provisions of Sections 12.1 and 12.2 above, if a
Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the written consent of the Participant.



12.4
Effect of Payment. The full payment of the Participant’s vested Account Balance
under Articles 4, 5, 6, 7, 8 or 9 of the Plan shall completely discharge all
obligations to a Participant and his or her designated Beneficiaries under this
Plan, and the Participant’s Plan Agreement shall terminate.



ARTICLE 13
Administration


13.1
Committee Duties. Except as otherwise provided in this Article 13, this Plan
shall be administered by a Committee, which shall consist of the members as the
Company shall appoint. Members of the Committee may be Participants under this
Plan. The Committee shall also have the discretion and authority to (i) make,
amend, interpret, and enforce all appropriate rules and regulations for the
administration of this Plan, and (ii) decide or resolve any and all questions,
including benefit entitlement determinations and interpretations of this Plan,
as may arise in connection with the Plan. Consequently, any individual serving
on the Committee who is a Participant shall not vote or act on any matter
relating solely to himself or herself. When making a determination or
calculation, the Committee shall be entitled to rely on information furnished by
a Participant or the Company.



13.2
Administration Upon Change In Control. Within 120 days following a Change in
Control, the individuals who comprised the Committee immediately prior to the
Change in Control (whether or not such individuals are members of the Committee
following the Change in Control) may, by written consent of the majority of such
individuals, appoint an independent third party administrator (the
“Administrator”) to perform any or all of the Committee’s duties described in
Section 13.1 above, including without limitation, the power to determine any
questions arising in connection with the administration or interpretation of the
Plan, and the power to make benefit entitlement determinations. Upon and after
the effective date of such appointment, (i) the Company must pay all reasonable
administrative expenses and fees of the Administrator, and (ii) the
Administrator may only be terminated with the written consent of the majority of
Participants with an Account Balance in the Plan as of the date of such proposed
termination.



13.3
Agents. In the administration of this Plan, the Committee or the Administrator,
as applicable, may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel.



13.4
Binding Effect of Decisions. The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration,



-24-

--------------------------------------------------------------------------------





interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.


13.5
Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated, and the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee or the Administrator.



13.6
Employer Information. To enable the Committee and/or Administrator to perform
its functions, the Company and each Employer shall supply full and timely
information to the Committee and/or Administrator, as the case may be, on all
matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Retirement, Disability, death or
Termination of Employment of its Participants, and such other pertinent
information as the Committee or Administrator may reasonably require.



ARTICLE 14
Other Benefits and Agreements


14.1
Coordination with Other Benefits. The benefits provided for a Participant and
Participant’s Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Participant’s Employer. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.



ARTICLE 15
Claims Procedures


15.1
Presentation of Claim. Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Committee a written claim for a determination with respect to the
amounts distributable to such Claimant from the Plan. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
60 days after such notice was received by the Claimant. All other claims must be
made within 180 days of the date on which the event that caused the claim to
arise occurred. The claim must state with particularity the determination
desired by the Claimant.



15.2
Notification of Decision. The Committee shall consider a Claimant’s claim within
a reasonable time, but no later than 90 days after receiving the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 90-day period. In no event
shall such extension exceed a period of 90 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of



-25-

--------------------------------------------------------------------------------





time and the date by which the Committee expects to render the benefit
determination. The Committee shall notify the Claimant in writing:


(a)
that the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or



(b)
that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:



(i)
the specific reason(s) for the denial of the claim, or any part of it;



(ii)
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;



(iii)
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;



(iv)
an explanation of the claim review procedure set forth in Section 15.3 below;
and



(v)
a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.



15.3
Review of a Denied Claim. On or before 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. The Claimant (or the Claimant’s
duly authorized representative):



(a)
may, upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claim for benefits;



(b)
may submit written comments or other documents; and/or



(c)
may request a hearing, which the Committee, in its sole discretion, may grant.



15.4
Decision on Review. The Committee shall render its decision on review promptly,
and no later than 60 days after the Committee receives the Claimant’s written
request for a review of the denial of the claim. If the Committee determines
that special circumstances require an extension of time for processing the
claim, written notice of the extension shall be furnished to the Claimant prior
to the termination of the initial 60-day period. In no event shall such
extension exceed a period of 60 days from the end of the initial period. The
extension notice



-26-

--------------------------------------------------------------------------------





shall indicate the special circumstances requiring an extension of time and the
date by which the Committee expects to render the benefit determination. In
rendering its decision, the Committee shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The decision must be written in
a manner calculated to be understood by the Claimant, and it must contain:


(a)
specific reasons for the decision;



(b)
specific reference(s) to the pertinent Plan provisions upon which the decision
was based;



(c)
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and



(d)
a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a).



15.5
Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 15 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

ARTICLE 16
Trust


16.1
Establishment of the Trust. In order to provide assets from which to fulfill its
obligations to the Participants and their beneficiaries under the Plan, the
Company may establish a so-called “rabbi” trust by a trust agreement with a
third party, the trustee, to which each Employer may, in its discretion,
contribute cash or other property, including securities issued by the Company,
to provide for the benefit payments under the Plan (the “Trust”).

 
16.2
Interrelationship of the Plan and the Trust. The provisions of the Plan and the
Plan Agreement shall govern the rights of a Participant to receive distributions
pursuant to the Plan. The provisions of the Trust shall govern the rights of the
Employers, Participants and the creditors of the Employers to the assets
transferred to the Trust. Each Employer shall at all times remain liable to
carry out its obligations under the Plan.



16.3
Distributions From the Trust. Each Employer’s obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Employer’s obligations under this Plan.



-27-

--------------------------------------------------------------------------------







ARTICLE 17
Miscellaneous


17.1
Status of Plan. The Plan is intended to be a plan that is not qualified within
the meaning of Code Section 401(a) and that “is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan shall be
administered and interpreted (i) to the extent possible in a manner consistent
with the intent described in the preceding sentence, and (ii) in accordance with
Code Section 409A and related Treasury guidance and Regulations.



17.2
Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.



17.3
Employer’s Liability. An Employer’s liability for the payment of benefits shall
be defined only by the Plan and the Plan Agreement, as entered into between the
Employer and a Participant. An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.



17.4
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transfer-able. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.



17.5
Not a Contract of Employment. The terms and conditions of this Plan shall not be
deemed to constitute a contract of employment between any Employer and the
Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
or to interfere with the right of any Employer to discipline or discharge the
Participant at any time.



-28-

--------------------------------------------------------------------------------







17.6
Furnishing Information. A Participant or his or her Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder, including
but not limited to taking such physical examinations as the Committee may deem
necessary.



17.7
Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.



17.8
Captions. The captions of the articles, sections and paragraphs of this Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.



17.9
Governing Law. Subject to ERISA, the provisions of this Plan shall be construed
and interpreted according to the internal laws of the State of Indiana without
regard to its conflicts of laws principles.



17.10
Notice. Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:



CNO Services LLC
Attn: Vice President - Benefits
11825 North Pennsylvania Street
P.O. Box 194
Carmel, Indiana 46032

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
17.11
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Participant’s Employer and its successors and assigns and the Participant
and the Participant’s designated Beneficiaries.



17.12
Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be



-29-

--------------------------------------------------------------------------------





transferable by such spouse in any manner, including but not limited to such
spouse’s will, nor shall such interest pass under the laws of intestate
succession.


17.13
Validity. In case any provision of this Plan shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.



17.14
Incompetent. If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling the disposition of that person’s property, the Committee
may direct payment of such benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person. The Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant’s Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.



17.15
Court Order. The Committee is authorized to comply with any court order in any
action in which the Plan or the Committee has been named as a party, including
any action involving a determination of the rights or interests in a
Participant’s benefits under the Plan. Notwithstanding the foregoing, the
Committee shall interpret this provision in a manner that is consistent with
Code Section 409A and other applicable tax law. In addition, if necessary to
comply with a qualified domestic relations order, as defined in Code Section
414(p)(1)(B), pursuant to which a court has determined that a spouse or former
spouse of a Participant has an interest in the Participant’s benefits under the
Plan, the Committee, in its sole discretion, shall have the right to immediately
distribute the spouse’s or former spouse’s interest in the Participant’s
benefits under the Plan to such spouse or former spouse.



17.16
Distribution in the Event of Income Inclusion Under 409A. If any portion of a
Participant’s Account Balance under this Plan is required to be included in
income by the Participant prior to receipt due to a failure of this Plan to meet
the requirement of Code Section 409A and related Treasury guidance or
Regulations, the Participant may petition the Committee or Administrator, as
applicable, for a distribution of that portion of his or her Account Balance
that is required to be included in his or her income. Upon the grant of such a
petition, which grant shall not be unreasonably withheld, the Participant’s
Employer shall distribute to the Participant immediately available funds in an
amount equal to the portion of his or her Account Balance required to be
included in income as a result of the failure of the Plan to meet the
requirements of Code Section 409A and related Treasury guidance or Regulations,
which amount shall not exceed the Participant’s unpaid vested Account Balance
under the Plan. If the petition is granted, such distribution shall be made
within 90 days of the date when the Participant’s petition is granted. Such a
distribution shall affect and reduce the Participant’s benefits to be paid under
this Plan.



-30-

--------------------------------------------------------------------------------







17.17
Deduction Limitation on Benefit Payments. If an Employer reasonably anticipates
that the Employer’s deduction with respect to any distribution from this Plan
would be limited or eliminated by application of Code Section 162(m), then to
the extent deemed necessary by the Employer to ensure that the entire amount of
any distribution from this Plan is deductible, the Employer may delay payment of
any amount that would otherwise be distributed from this Plan. Any amounts for
which distribution is delayed pursuant to this Section shall continue to be
credited/debited with additional amounts in accordance with Section 3.9 above.
The delayed amounts (and any amounts credited thereon) shall be distributed to
the Participant (or his or her Beneficiary in the event of the Participant’s
death) at the earliest date the Employer reasonably anticipates that the
deduction of the payment of the amount will not be limited or eliminated by
application of Code Section 162(m).



17.18
Insurance. The Employers, on their own behalf or on behalf of the trustee of the
Trust, and, in their sole discretion, may apply for and procure insurance on the
life of the Participant, in such amounts and in such forms as the Trust may
choose. The Employers or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Employers shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Employers have applied for insurance.



IN WITNESS WHEREOF, the Company has signed this Plan document as of November 17,
2016, but effective as of January 1, 2017.
CNO SERVICES, LLC
 
 
By:
/s/ Edward J. Bonach
Title:
Chief Executive Officer
 
 



[Signature Page to CNO Deferred Compensation Plan]






-31-